Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is response to the communication filed on July 30, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-4, 6-11, 13-18 (re-numbered as 1-16) are allowed.

Claims 5 and 12 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Erin Hudjohn (on behalf of Paul A. Mendonsa Reg. # 42,879) on August 26, 2021.

This listing of claims will replace only the claims 1, 5, 8, 12, and 15 of all prior versions, and listings, of claims in the Application: 

1. (Currently Amended) A method comprising:
receiving, with a hardware database server, a database query, wherein the database query comprises a salesforce object query language (SOQL)-compliant query;
determining whether the database query has not been specified with an explicit total order;
modifying the database query, if the database query has not been specified with an explicit total order, with a clause indicating one or more offset values and at least one limit value to be used in displaying results from the database query, wherein the one or more offset values indicate a subset within the results from the database query to be presented to result in an improved database query;
causing the improved database query to be performed on a database managed with the hardware database server with the clause having the one or more offset values and the at least one limit value to be used in displaying results from the improved database query in a paged format on a user electronic device, wherein the one or more clauses inserted in the improved database query agent indicate a subset within the results from the improved database query to be presented;
imposing an order on results from the database query according to at least the one or more offset values and the at least one limit value; and
causing a subset of the results as determined by the one or more offset values and the at least one limit value along with a number of pages in the query result to be displayed on the user electronic device.

5. (Canceled)

8. (Currently Amended) An article comprising a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to:
receive, with a hardware database server, a database query, wherein the database query comprises a salesforce object query language (SOQL)-compliant query;
determine whether the database query has not been specified with an explicit total order;
modify the database query, if the database query has not been specified with an explicit total order, with a clause indicating one or more offset values and at least one limit value to be used in displaying results from the database query, wherein the one or more offset values indicate a subset within the results from the database query to be presented to result in an improved database query;
cause the improved database query to be performed on a database managed with the hardware database server with the clause having the one or more offset values and the at least one limit value to be used in displaying results from the improved database query in a paged format on a user electronic device, wherein the inserted in the improved database query agent indicate a subset within the results from the improved database query to be presented;
impose an order on results from the database query according to at least the one or more offset values and the at least one limit value; and
cause a subset of the results as determined by the one or more offset values and the at least one limit value along with a number of pages in the query result to be displayed on the user electronic device.

12. (Canceled)

15. (Currently Amended) An apparatus comprising:
at least one memory device hosting a database;
at least one hardware processor coupled with the at least one memory device, the at least one hardware processor to receive, with a hardware database server, a database query, wherein the database query comprises a salesforce object query language (SOQL)-compliant query, to determine whether the database query has not been specified with an explicit total order, to modify the database query, if the database query has not been specified with an explicit total order, with a clause indicating one or more offset values and at least one limit value to be used in displaying results from the database query, wherein the one or more offset values indicate a subset within the results from the database query to be presented to result in an improved database query, to cause the improved database query to be performed on a database managed with the hardware database server with the clause having the one or more offset values and the at least one limit value to be used in displaying results from the improved database query in a paged format on a user electronic device, wherein the one or more clauses inserted in the improved database query agent indicate a subset within the results from the improved database query to be presented, to impose an order on results from the database query according to at least the one or more offset values and the at least one limit value, and to cause a subset of the results as determined by the one or more offset values and the at least one limit value along with a number of pages in the query result to be displayed on the user electronic device.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8, and 15. Particularly the prior art of record fails to teach 
receiving a database query, wherein the database query comprises a salesforce object query language (SOQL)-compliant query; modifying the database query, if the database query has not been specified with an explicit total order, with a clause indicating one or more offset values and at least one limit value to be used in displaying results from the database query, wherein the one or more offset values indicate a subset within the results from the database query to be presented to result in an improved database query; causing the improved database query to be performed on a database managed with the hardware database server with the clause having the one or more offset values and the at least one limit value to be used in displaying results from the improved database query in a paged format on a user electronic device, wherein the one or more clauses inserted in the improved database query agent indicate a subset within the results from the improved database query to be presented; imposing an order on results from the database query according to at least the one or more offset values and the at least one limit value.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-4, 6-7, 9-11, 13-14, 16-18 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169